Exhibit 10.15

 

COMPENSATION AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 1st day of January, 2004, by
and between VAIL BANKS, INC., a Colorado corporation (the “Company”), and E.B.
CHESTER (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee is currently rendering valuable services to the Company and
the Company wishes to assure itself of Employee’s continued participation in the
business and affairs of the Company; and

 

WHEREAS, the Company desires to assure itself of an orderly transition of
certain of Employee’s duties to other employees of the Company; and

 

WHEREAS, the parties desire to set forth Employee’s continuing duties and
responsibilities and to provide for Employee’s compensation and benefits for
performing such services; and

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereby agree as follows:

 

1.                                       Position.

 

Subject to the terms and conditions of this Agreement, the Company hereby
employs Employee, and Employee hereby accepts employment, as Chairman of the
Board of Directors (“Board”) of the Company, and the Chairman of the Executive
Committee of the Board. Employee shall also serve as Chairman of the Board of
WestStar Bank (“WestStar”) and as a member of the Compensation Committee of the
Board of the Company and the Board of WestStar.

 

2.                                       Duties.

 

Employee shall have the following responsibilities, duties and authority in
connection with such employment:  (i) operation of the Board and the Board of
WestStar; (ii) oversight of regulatory matters; (iii) corporate governance
matters; (iv) strategic planning and direction for the Company and WestStar; and
(v) interfacing with the capital markets.

 

 

--------------------------------------------------------------------------------


 

3.                                       Reporting.

 

Employee will report to the Board. Initially, the Chief Executive Officer of the
Company and the Vice Chairman of the Company will report to Employee. Changes to
the positions reporting to Employee may be made by the Board from time to time.

 

4.                                       Additional Positions.

 

Employee may serve as owner or a director on the board of directors or trustees
of additional companies or educational or charitable organizations.

 

5.                                       Term.

 

Unless earlier terminated as provided herein, Employee’s employment under this
Agreement shall be for an initial one (1) year term (the “Initial Term”)
commencing as of January 1, 2004 (the “Effective Date”), and shall extend
automatically, without further action by either the Company or Employee, for an
additional year at the end of the first year of the Term and at the end of each
subsequent year. This Initial Term and any extension of such Initial Term shall
be referred to in this Agreement as the “Term”.

 

6.                                       Non-Renewal.

 

No less than ninety (90) days prior to the end of any year during which this
agreement is effective, the Company may give notice to Employee and cause this
Agreement not to automatically extend for an additional year. Upon giving such
notice of non-renewal to Employee, the Employee shall continue to receive all
compensation and other benefits payable under this agreement for a three-year
period beginning at the expiration of the then Term of this Agreement.

 

7.                                       Change of Control Agreement.

 

The Company and Employee have previously entered into a Change In Control
Severance Payment Agreement, dated as of November 19, 1999 (the “CIC Severance
Agreement”). All terms and conditions of the CIC Severance Agreement shall
remain in full force and effect in according to its terms and shall remain in
full force and effect during the Term of this Agreement. If, as a result of
Employee’s termination of employment, Employee becomes entitled to compensation
and benefits under this Agreement and under the CIC Severance Agreement,
Employee shall be entitled to receive benefits under whichever agreement
provides Employee the greater aggregate compensation and benefits (and not under
the other agreement) and there shall be no duplication of benefits.

 

2

--------------------------------------------------------------------------------


 

8.                                       Compensation and Benefits.

 

As compensation for Employee’s services during the Term of this Agreement,
Employee shall be paid and receive the compensation and benefits set forth in
subsections (a) through (k) below

 

(a)                                  An initial annual base salary (“Base
Salary”) of Two Hundred Twenty-Five Thousand and No/100 Dollars ($225,000).
Employee’s Base Salary shall be subject to annual review and adjustment when the
Company conducts salary reviews for its employees generally, but in no event
shall the Base Salary be less than $225,000. Employee’s Base Salary shall be
payable in accordance with the Company’s regular payroll practices in effect
from time to time for employees of the Company.

 

(b)                                 During the Term, Employee will be entitled
to be considered for an annual bonus by the Compensation Committee. Employee
recognizes and agrees that the Company may in its sole discretion and with
reasonable notice to Employee determine that any bonus may be paid in whole or
in part in the Company’s Common Stock or other equity securities, including
restricted stock and stock options.

 

(c)                                  Employee shall be entitled to participate
in, and receive benefits under, any “Employee Benefit Plan” (as defined in
Section 3(3) of ERISA) or employee benefit arrangement made available by the
Company to its employees, including plans providing 401(k) and profit sharing
benefits, healthcare, dental care, vision care, life insurance, disability,
travel accident insurance, and similar benefits, with the level of coverage
provided to Employee being comparable to that of the highest-paid employees.

 

(d)                                 Employee will be provided a vehicle and
reimbursement for expenses related to the operation and maintenance of such
vehicle in accordance with the Company’s automobile policy as in effect with
respect to Employee on the Effective Date. Employee will be paid a tax gross-up
amount by the Company to cover any additional federal or state income taxes he
incurs as a result of being required to include in income the amount of the
costs for, or personal usage of, such vehicle.

 

(e)                                  Employee will be promptly reimbursed by the
Company for all reasonable business expenses Employee incurs and properly
reports in carrying out Employee’s duties and responsibilities under this
Agreement.

 

(f)                                    The Board in its sole discretion
may award options or other equity-based compensation to Employee on terms, in
amounts and subject to such performance goals (if any) as determined by the
Board (any such options also being referred to hereinafter as “Options” and any
such equity-based compensation being referred to herein as “Other Equity
Compensation”).

 

3

--------------------------------------------------------------------------------


 

(g)                                 For each calendar year during the Term in
which Employee beneficially owns fifteen percent (15%) or more of the Company’s
outstanding voting stock on January 1 of such year, the Company will cause
Employee to be nominated to the Board of Directors of the Company and shall
recommend to the shareholders of the Company Employee’s election to the Board.

 

(h)                                 For each calendar year during the Term in
which Employee beneficially owns fifteen percent (15%) or more of the Company’s
outstanding voting stock on January 1 of such year, Employee may in his
discretion designate a related or unrelated individual for election to the Board
and the Company shall recommend to the shareholders of the Company such
individual’s election to the Board.

 

(i)                                     During the Term hereof, Employee shall
be provided, at the Company’s expense with a fully-equipped office equivalent to
the office Employee occupied on January 1, 2004.

 

(j)                                     During the Term hereof, Employee shall
be provided, at the Company’s expense with a dedicated secretary/administrative
assistant (including payment by the Company of all salary and benefits for such
individual) working solely for and reporting to, Employee.

 

(k)                                  The Company agrees to enter into a separate
agreement relating to the Company’s use of an aircraft owned by an entity
controlled by Employee, which agreement shall provide for the Company to utilize
such aircraft for no less than one hundred (100) hours of flight time each year
and for the Company to employ and provide a pilot for such aircraft acceptable
to Employee. The Company shall pay to Employee an amount for each flight hour,
equal to the direct operating cost of such aircraft, not including the cost of
capital required to own such aircraft. The Company shall pay all employment
costs of such pilot who shall report to Employee. Employee may utilize such
pilot for non-Company duties from time to time. Employee and Company shall pay
all incidental costs of subsistence of such pilot associated with their
respective use of such aircraft. Employee is not required to own or furnish such
aircraft and should Employee cease to furnish such aircraft, the Company’s lease
obligation shall cease as of the date such aircraft is no longer available.

 

9.                                       Termination.

 

This Agreement and the Employee’s employment hereunder may only be terminated
during the Term by the Company for Cause (as defined in Section 11 below), or by
notice of non-renewal pursuant to the terms of Section 6 above. If Employee is
terminated for Cause, no further consideration or benefits will be furnished to
Employee pursuant to this Agreement, provided that Employee shall have the
rights under the Company’s benefit plans and programs in which Employee
otherwise has nonforfeitable rights under the terms of such plans or programs.

 

4

--------------------------------------------------------------------------------


 

This agreement and the Employee’s employment hereunder shall be terminated
should Employee voluntarily resign during the Term hereof.

 

10.                                 Tax Gross Up Payment.

 

Upon the giving by the Company of any notice under Section 6 of this Agreement
not to renew this Agreement on a yearly basis, any and all consideration
received by Employee which is income to Employee following the end of the year
within which notice of non-renewal was given shall be subject to the payment by
the company of a tax gross-up payment. The Company shall pay to Employee, or
directly to the appropriate taxing authorities, the following tax gross-up
payments:

 

(a)                                  With respect to payments or benefits made
or provided to Employee during the three-year extension of the Term following
the end of the year within which the notice of non-renewal was given which
result in taxable income to Employee (hereinafter referred to as the “Taxable
Severance Amount”), the Company shall make a payment (“Severance Tax Payment”)
to Employee in an amount sufficient to pay all federal, state, and other taxes
imposed upon Employee with respect to the Taxable Severance Amount. The
determination of the amount of the Severance Tax Payment shall be made in good
faith by the Company’s independent accountants based upon reasonable
assumptions.

 

(b)                                 With respect to any portion of the Taxable
Severance Amount of any other payments or benefits provided to Employee that
may be deemed to be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined (as hereafter
provided) that any payment or distribution to or for the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or pursuant to or by reason of any other agreement, policy, plan,
program or arrangement (including, without limitation, any employment agreement,
stock plan or salary continuation agreement), or similar right (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provisions thereto), or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereafter collectively referred to as the “Excise Tax”), then the Employee shall
be entitled to receive an additional payment or payments (a “Gross-Up Payment”)
from the Company. The total amount of the Gross-Up Payment shall be an amount
such that, after payment by (or on behalf of) the Employee of any Excise Tax and
all federal, state and other taxes (including any interest or penalties imposed
with respect to such taxes) imposed upon the Gross-Up Payment, the remaining
amount of the Gross-Up Payment is equal to the Excise Tax imposed upon the
Payments. For purposes of clarity, the amount of the Gross-Up Payment shall be
that amount necessary to pay the Excise Tax in full and all taxes assessed upon
the Gross-Up Payment. The Gross-Up Payment under this subsection (b) shall be in
addition to any amounts payable under subsection (a).

 

5

--------------------------------------------------------------------------------


 

(ii)                                  An initial determination as to whether a
Gross-Up Payment is required pursuant to this subsection (b)(ii) and the amount
of such Gross-Up Payment shall be made by an accounting firm selected by the
Company and reasonably acceptable to the Employee which is then designated as
one of the five largest accounting firms in the United States (the “Accounting
Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and the Employee as promptly as practicable after
such calculation is requested by the Company or by the Employee, and if the
Accounting Firm determines that no Excise Tax is payable by the Employee with
respect to a Payment or Payments, it shall furnish the Employee with an opinion
reasonably acceptable to the Employee that no Excise Tax will be imposed with
respect to any such  Payment or Payments. Within fifteen (15) days of the
delivery of the Determination to the Employee, the Employee shall have the right
to dispute the Determination (the ‘Dispute”). The Gross-Up Payment, if any, as
determined pursuant to this subsection (b)(ii) shall be paid by the Company to
the Employee within fifteen (15) days of the receipt of the Accounting Firm’s
Determination. The existence of the Dispute shall not in any way affect the
right of the Employee to receive the Gross-Up Payment in accordance with the
Determination. If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Employee subject to the application of
subsection (b)(ii) below.

 

(iii)                               As a result of the uncertainty in the
application of Sections 4999 and 280G of the Code, it is possible that a
Gross-Up Payment (or a portion thereof) will be paid which should not have been
paid (an “Excess Payment”) or a Gross-Up Payment (or a portion thereof) which
should have been paid will not have been paid (an “Underpayment”). An
Underpayment shall be deemed to have occurred upon the earliest to occur of the
following events:  (1) upon notice (formal or informal) to the Employee from any
governmental taxing authority that the tax liability of the Employee (whether in
respect of the then current taxable year of the Employee or in respect of any
prior taxable year of the Employee) may be increased by reason of the imposition
of the Excise Tax on a Payment or Payments with respect to which the Company has
failed to make a sufficient Gross-Up Payment, (2) upon a determination by a
court, (3) by reason of a determination by the Company (which shall include the
position taken by the Company, or its consolidated group, on its federal income
tax return), or (4) upon the resolution to the satisfaction of the Employee of
the Dispute. If any Underpayment occurs, the Employee shall promptly notify the
Company and the Company shall pay to the Employee within fifteen (15) days of
the date the Underpayment is deemed to have occurred under (1), (2), (3) or
(4) above, but in no event less than five days prior to the date on which the
applicable government taxing authority has requested payment, an additional
Gross-Up Payment equal to the amount of the Underpayment plus any interest and
penalties imposed on the Underpayment

 

An Excess Payment shall be deemed to have occurred upon a “Final Determination”
(as hereinafter defined) that the Excise Tax shall not be imposed upon a Payment
or Payments (or portion of a Payment) with respect to which the Employee had

 

6

--------------------------------------------------------------------------------


 

previously received a Gross-Up Payment. A Final Determination shall be deemed to
have occurred when the Employee has received from the applicable government
taxing authority a refund of taxes or other reduction in his tax liability by
reason of the Excess Payment and upon either (1) the date a determination is
made by, or an agreement is entered into with, the applicable governmental
taxable authority which finally and conclusively binds the Employee and such
taxing authority, or in the event that a claim is brought before a court of
 competent jurisdiction, the date upon which a final determination has been made
by such court and either all appeals have been taken and finally resolved or the
time for all appeals has expired, or (2) the statute of limitations with respect
to the Employee’s applicable tax return has expired. If an Excess Payment is
determined to have been made, the amount of the Excess Payment shall be treated
as a loan by the Company to the Employee and the Employee shall pay to the
Company within 15 days following demand (but not less than 30 days after the
determination of such Excess Payment) the amount of the Excess Payment plus
interest at an annual rate equal to the rate provided for in
Section 1274(b)(2)(B) of the Code from the date the Gross-Up Payment (to which
the Excess Payment relates) was paid to the Employee until the date of repayment
to the Company.

 

(iv)                              Notwithstanding anything contained in this
Agreement to the contrary, in the event that, according to the Determination, an
Excise Tax will be imposed on any Payment or Payments, the Company shall pay to
the applicable government taxing authorities as Excise Tax withholding, the
amount of any Excise Tax that the Company has actually withheld from the Payment
or Payments; provided that the Company’s payment of withheld Excise Tax shall
not change the Company’s obligation to pay the Gross-Up Payment required under
this subsection (b).

 

(v)                                 The Employee and the Company shall each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or the Employee, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
Determination contemplated by subsection (B) hereof

 

(vi)                              The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by subsection (B) shall be paid by the Company.

 

11.                                 Definitions.

 

For purposes of this Agreement, the following definition shall apply:

 

“Cause” means

 

(a)                                  the conviction of the Employee of, or a
plea of guilty or nolo contendere by the Employee to, any felony involving
conduct on the part of the Employee that renders him unfit for the performance
of his duties to the Company, or its subsidiaries and affiliates, or

 

7

--------------------------------------------------------------------------------


 

(b)                                 any willful misconduct on the part of the
Employee in the performance of his duties that is materially harmful to the
Company or its subsidiaries or affiliates, monetarily or otherwise.

 

For the purpose of this Section 11, no act, or failure to act, on the Employee’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company. Notwithstanding the foregoing, the Employee
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board of Directors of the Company at a meeting of the Board called and held for
that  purpose (after reasonable notice to him and an opportunity for him,
together with his counsel, to be heard before the Board), finding that in the
good faith opinion of the Board he was guilty of conduct set forth above in
clauses (a) or (b) above and specifying the particulars thereof in detail.

 

12.                                 Litigation Expenses; Indemnification and
Insurance

 

(a)                                  The Company shall reimburse Employee, on a
current basis, for all reasonable legal fees and related expenses incurred by
Employee in connection with this Agreement, including without limitation, all
such fees and expenses, if any, incurred (i) by Employee in contesting or
disputing any termination of Employee’s employment, or (ii) Employee’s seeking
to obtain or enforce any right or benefit provided by this Agreement, in each
case, regardless of whether or not Employee’s claim is upheld by an arbitrator
or a court of competent jurisdiction; provided, however, Employee shall be
required to repay to the Company any such amounts to the extent that an
arbitrator or a court issues a final and non-appealable order, judgment, decree
or award setting forth the determination that the position taken by Employee was
frivolous or advanced by Employee in bad faith. In addition, Employee shall be
entitled to be paid all reasonable legal fees and expenses, if any, incurred in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit hereunder. All
such payments shall be made within five business days after delivery of
Employee’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

 

(b)                                 During the Term and for a period of three
(3) years after the end of the Term, the Company shall continue to provide for
Employee the indemnification provisions contained in the Company’s by-laws and
shall continue to maintain for the benefit of the Employee such policies of
liability insurance, providing protection to him as an officer, director, agent
or employee of the Company and its subsidiaries, as may from time to time be

 

8

--------------------------------------------------------------------------------


 

purchased by the Company for officers and directors generally as authorized by
or in furtherance of the indemnification provisions contained in the Company’s
by-laws.

 

13.                                 Assignment; Successors in Interest

 

(a)                                  General. Except with the prior written
consent of the Employee, no assignment by operation of law or otherwise by the
Company of any of its rights and obligations under this Agreement may be made
other than to an entity which is successor to all or a substantial portion of
the business of the Company (but then only if such entity assumes by operation
of law or by specific assumption executed by the transferee and delivered to the
Employee all obligations and liabilities of the Company under this Agreement);
no transfer by operation of law or otherwise by the Company of all or a
substantial part of its business or assets shall be made unless the obligations
and liabilities of the Company under this Agreement are assumed in connection
with such transfer either by operation of law or by specific assumption executed
by the transferee. In such event, the Company shall remain liable for the
performance of all of its obligations under this Agreement (which liability
shall be a primary obligation for full and prompt performance rather than a
secondary guarantee of collectibility of damages). Except for any transfer or
assignment of rights under this Agreement, in whole or in part, upon the death
of the Employee to his heirs, devisees, legatees, or beneficiaries or except
with the prior written consent of the Company, no assignment or transfer by
operation of law or otherwise may be made by the Employee of any of his rights
under this Agreement

 

(b)                                 Binding Nature. This Agreement shall be
binding upon the parties to this Agreement and their respective legal
representatives, heirs, devisees, legatees, beneficiaries and successors and
assigns; shall inure to the benefit of the parties to this Agreement and their
respective permitted legal representatives, heirs devisees, legatees,
beneficiaries and other permitted successors and assigns (and to or for the
benefit of no other person or entity, whether an employee or otherwise,
whatsoever); and any reference to a party to this Agreement shall also be a
reference to a permitted successor or assign.

 

14.                                 Miscellaneous

 

(a)                                  The Failure of any party to this Agreement
at any time or times to require performance of any provision of this Agreement
shall in no manner affect the right to enforce the same. No waiver by any party
to this Agreement of any provision (or of a breach of any provision) of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or construed either as a further or continuing waiver of any such
provision or breach or as a waiver of any other provision (or of a breach of any
other provision) of this Agreement.

 

(b)                                 Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid but
if any one or more of the provisions of this

 

9

--------------------------------------------------------------------------------


 

Agreement shall be invalid, illegal or unenforceable in any respect for any
reason, the validity, legality or enforceability of any such provisions in every
other respect and of the remaining provisions of this Agreement shall not be
impaired.

 

(c)                                  This Agreement shall be governed by the
interpreted in accordance with the laws of the State of Colorado (without giving
effect to any choice of law provisions).

 

(d)                                 This Agreement may only be amended by a
written instrument signed by the parties hereto which makes specific reference
to the Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has executed this Agreement as of the
date and year first written above.

 

 

VAIL BANKS, INC.

 

As authorized by its Board of Directors
by resolution on April 19, 2004

 

 

 

 

By:

/s/ Robert L. Knous, Jr.

 

 

 

 

 

 

Its

Compensation Committee Chairman

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

/s/ E.B. Chester, Jr.

 

 

E.B. CHESTER

 

10

--------------------------------------------------------------------------------